Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 28, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  146765                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  FARM BUREAU INSURANCE COMPANY,                                                                         David F. Viviano,
           Plaintiff-Appellant,                                                                                      Justices

  v                                                                SC: 146765
                                                                   COA: 306827
                                                                   Wayne CC: 10-009501-NF
  EUCHERIA CHUKWUEKE,
           Defendant,
  and

  ALLSTATE INSURANCE COMPANY,
            Defendant-Appellee.

  _____________________________________/

        On order of the Court, the application for leave to appeal the January 17, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 28, 2013
           h0520
                                                                              Clerk